                                                              1   SODW
                                                                  GABROY LAW OFFICES
                                                              2   Christian Gabroy (#8805)
                                                                  Justin A. Shiroff (#12869)
                                                              3   The District at Green Valley Ranch
                                                                  170 South Green Valley Parkway, Suite 280
                                                              4   Henderson, Nevada 89012
                                                                  Tel     (702) 259-7777
                                                              5   Fax (702) 259-7704
                                                                  christian@gabroy.com
                                                              6   jshiroff@gabroy.com
                                                                  Attorneys for Plaintiff Rosalia Edens
                                                              7
                                                                                             EIGHTH JUDICIAL DISTRICT COURT
                                                              8
                                                                                                     CLARK COUNTY, NEVADA
                                                              9
                                                                        ROSALIA EDENS an individual;                 Case No: 2:19-cv-00747-RFB-VCF
                                                             10
                                                                                       Plaintiff,
                                                             11         vs.                                          STIPULATION AND ORDER TO
                                                                                                                     DISMISS WITH PREJUDICE
                                                             12         NAV-LVH, LLC d/b/a and a/k/a
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                                        WESTGATE LAS VEGAS RESORT &
                      170 S. Green Valley Pkwy., Suite 280




                                                             13         CASINO; DOES I through X; and ROE
                           Henderson, Nevada 89012




                                                                        CORPORATIONS XI through XX,
                                                             14         inclusive,
                                                             15                         Defendant.
                                                             16
                                                                                                    STIPULATION AND ORDER TO
                                                             17                                      DISMISS WITH PREJUDICE
                                                             18
                                                                              IT IS HEREBY STIPULATED AND AGREED BY AND BETWEEN Plaintiff
                                                             19
                                                                  Rosalia Edens, through her attorney of record, Christian Gabroy, Esq. of Gabroy Law
                                                             20
                                                                  Offices and Defendant NAV-LVH, LLC through their attorney of record Phillip Silvestri,
                                                             21
                                                                  Esq. of Greenspoon Marder LLP, that this action shall be dismissed with prejudice.
                                                             22
                                                                  ///
                                                             23
                                                                  ///
                                                             24
                                                                  ///
                                                             25
                                                                  ///
                                                             26
                                                             27

                                                             28
                                                                                                           Page 1 of 2
                                                              1
                                                                         IT IS FURTHER STIPULATED AND AGREED that all parties will bear their own
                                                              2
                                                                  costs and attorneys’ fees incurred in relation to this matter.
                                                              3

                                                              4   DATED this 15th day of November, 2019.

                                                              5
                                                                  GREENSPOON MARDER LLP                         GABROY LAW OFFICES
                                                              6
                                                                  By: /s/ Phillip Silvestri                     By: /s/ Christian Gabroy
                                                              7
                                                                  Phillip Silvestri, Esq.                       Christian Gabroy, Esq.
                                                              8   3993 Howard Hughes Parkway                    Justin A. Shiroff, Esq.
                                                                  Suite 400                                     The District at Green Valley Ranch
                                                              9   Las Vegas, NV 89169                           170 South Green Valley Parkway
                                                                  Telephone (702) 978-4249                      Suite 280
                                                             10   Phillip.Silvestri@gmlaw.com                   Henderson, NV 89012
                                                                  Attorneys for Defendant                       Telephone: (702) 259-7777
                                                             11                                                 christian@gabroy.com
                                                                                                                jshiroff@gabroy.com
                                                             12                                                 Attorney for Plaintiff
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13
                           Henderson, Nevada 89012




                                                             14

                                                             15

                                                             16                                                     IT IS SO ORDERED.

                                                             17
                                                                                                                    ______________________________
                                                             18                                                     UNITED STATES DISTRICT JUDGE
                                                             19

                                                             20                                                              November 18, 2019
                                                                                                                    Dated:_________________________

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28
                                                                                                          Page 2 of 2
